Citation Nr: 1033086	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-45 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for right ear hearing loss, and 
whether service connection is warranted for the same.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1956.  The Veteran also had periods of active duty for 
training and inactive duty training between 1971 and 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran originally appealed the issue of 
entitlement to service connection for bilateral hearing loss; 
however, within a March 2008 rating decision, the Veteran was 
awarded service connection for hearing loss of the left ear.  
Because the appellant was awarded service connection for this 
disability, that issue is no longer on appeal before the Board, 
and the issues on appeal have been recharacterized as noted 
above.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In July 2010, the Veteran testified via video before the 
undersigned Veterans Law Judge.  A transcript of that hearing has 
been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the 
Veteran's application to reopen his service connection claim for 
bilateral hearing loss; the Veteran did not appeal that decision 
in a timely manner.  

2.  Evidence submitted since the RO's August 2006 rating decision 
includes relevant service treatment records not previously 
considered by VA.  

3.  Competent evidence has been presented establishing a current 
diagnosis of hearing loss of the right ear due to acoustic trauma 
sustained during active military service.

4.  Competent evidence has been presented establishing a current 
diagnosis of tinnitus due to acoustic trauma sustained during 
active military service.



CONCLUSIONS OF LAW

1.  The August 2006 rating decision which denied the application 
to reopen the service connection claim for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the August 2006 rating decision is 
new and material, and the claim of service connection for right 
ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  

3.  Hearing loss of the right ear was incurred as a result of 
military service, and service connection is thus warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2009).  

4.  Tinnitus was incurred as a result of military service, and 
service connection is thus warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claims.  

II. New and material evidence-Right ear hearing loss

The Veteran seeks to reopen a claim of service connection for 
right ear hearing loss.  In an August 2006 rating decision, the 
RO denied the Veteran's application to reopen his service 
connection claim for bilateral hearing loss.  The Veteran was so 
informed within a letter sent the same month.  Because he did not 
file a timely notice of disagreement regarding these 
determinations, the August 2006 rating decision became final.  
38 U.S.C.A. § 7105.  

During the course of this appeal, it appears the agency of 
original jurisdiction reopened the Veteran's service connection 
claim and considered it on the merits.  Nevertheless, the Board 
must address the issue of receipt of new and material evidence in 
the first instance because it determines the Board's jurisdiction 
to reach the underlying claims and to adjudicate the claims de 
novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 
(2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and material, 
is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been 
submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the RO).  
See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes 
make clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim was 
appealed to the Board).  

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, unless 
it is inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen his service 
connection claim for right ear hearing loss.  For the reasons to 
be discussed below, at least some of this evidence is new and 
material, and his claim may be reopened for consideration on the 
merits.  

In support of his claim, the Veteran has submitted additional 
evidence, in the form of Air National Guard and Naval Reserve 
service treatment records.  These records contain audiograms and 
other evidence regarding the Veteran's hearing acuity during 
military service.  Pursuant to 38 C.F.R. § 3.156(c), the receipt 
of pertinent service treatment records subsequent to a final 
denial will warrant reconsideration of the claim, if such records 
existed and were not received at the time of the prior denial.  
These records concern the Veteran's periods of active duty for 
training and inactive duty training between 1971 and 1989, and 
thus existed at the time of the prior 2006 denial, but were not 
then of record.  Thus, under 38 C.F.R. § 3.156(c), this evidence 
is sufficient to reopen the Veteran's claim.  

Based on the above, the Board finds the aforementioned additional 
evidence to be both new and material.  The Veteran having 
submitted new and material evidence, his claim of service 
connection for a right ear hearing loss must be reopened and 
considered on the merits.  

III. Service connection-Right ear hearing loss

The Board having reopened the Veteran's service connection claim 
for hearing loss of the right ear, it may now be considered on 
the merits.  The Board finds no prejudice results from 
adjudication of this issue at this time, due to the favorable 
nature of this action.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The Veteran seeks service connection for hearing loss.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be awarded for certain disabilities, 
such as organic diseases of the nervous system, which manifest to 
a compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As with any claim, when there is an approximate balance 
of positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107(b).  

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a "disability" when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Use of 38 C.F.R. § 3.385 to define a disability under 38 U.S.C.A. 
§§ 1110, 1131 as it pertains to hearing loss has been recognized 
by the Court as a reasonable interpretation of the statute.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran's service treatment records indicate his hearing 
acuity was tested on several occasions during military service.  
On his entrance and separation examinations for his active duty 
period of service between September 1952 and September 1956, his 
hearing acuity was within normal limits.  As noted above, 
however, the Veteran had periods thereafter of active duty for 
training and inactive duty training as a member of the reserves 
and National Guard.  On service periodic physical examination in 
May 1979, the Veteran was noted to have high frequency hearing 
loss bilaterally.  High frequency hearing loss was also noted on 
his December 1981, November 1984, and October 1988 periodic 
examinations, and his November 1989 retirement physical 
examination.  

More recently, the Veteran has undergone both private and VA 
audiological examination, and a current diagnosis of bilateral 
hearing loss has been confirmed.  On VA audiological evaluation 
in November 2005, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
40
60
75
LEFT
15
10
55
65
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 98 percent in the left ear.  

On private audiological examination in October 2007, the Veteran 
was found to have mild sensorineural hearing loss in the lower 
frequencies, normal hearing in the mid-range, and severe sloping 
sensorineural hearing loss in the upper frequencies.  Word 
discrimination was also poor.  The examiner stated the Veteran's 
pattern of hearing loss reflected that normally seen in noise-
induced hearing loss.  

On a more recent VA audiological evaluation in August 2009, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
65
75
LEFT
25
15
65
65
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.  Based 
on these findings, the Veteran clearly has bilateral hearing loss 
as defined by VA at 38 C.F.R. § 3.385.  

Regarding the etiology of the Veteran's hearing loss, the 
examiner, a VA audiologist, reviewed the Veteran's claims file, 
to include his service treatment records.  The examiner noted 
that the Veteran was not found to have hearing loss at any time 
during active military service until approximately 1979, when he 
began exhibiting high frequency hearing loss.  Based on his in-
service periodic audiogram results, which demonstrated hearing 
loss to a compensable degree in the left ear, the examiner found 
it was at least as likely as not the Veteran's left ear hearing 
loss had its onset during or was related to a period of active 
military service.  She could not, however,  provide an opinion 
regarding onset of the Veteran's right ear hearing loss or 
tinnitus without resorting to mere speculation.  This was in part 
due to the fact the Veteran's right ear hearing acuity was not, 
according to the examiner, impaired to a compensable degree when 
he entered the Air National Guard in 1979.  

On the occasion of his July 2010 video hearing before the 
undersigned Veterans Law Judge, the Veteran stated he was an air 
cargo specialist during his time in the Air National Guard, which 
required him to be on the flight line, in close proximity to 
aircraft engines.  He further stated he first began experiencing 
a loss of hearing acuity and tinnitus during his period of Air 
National Guard service.  He also reported some exposure to loud 
noises during his period in the Naval Reserves, from 1971 to 
1979, when he served in construction with the Seabees.  

After considering the totality of the record, the Board finds the 
evidence to be in relative equipoise regarding the award of 
service connection for hearing loss of the right ear.  
Specifically, while the Veteran has demonstrated a current 
disability of right ear hearing loss as defined at 38 C.F.R. 
§ 3.385, the evidence is ambiguous regarding the specific 
etiology of his hearing loss.  Nevertheless, his service 
personnel records confirm his service in, among other branches, 
the Air National Guard, during which time he was in fact an air 
cargo specialist, as he has testified.  Additionally, the private 
October 2007 audiological examination confirmed the Veteran's 
hearing loss was consistent with that resulting from noise-
induced hearing loss.  On VA examination in August 2009, the 
examiner stated she was unable to determine the etiology of the 
Veteran's right ear hearing loss without resorting to mere 
speculation, and noted that the Veteran's hearing acuity of the 
right ear was not disabling at the time he entered the Air 
National Guard in 1979, following his active duty service and his 
service in the Naval Reserves.  In Hensley v. Brown, 5 Vet. App. 
155 (1993), however, the U.S. Court of Appeals for Veterans 
Claims noted that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service."  Hensley, 5 Vet. App. at 159.

After consideration of the totality of the record, with 
acknowledgement of the fact VA has already recognized that the 
Veteran's hearing loss of the left ear is service-connected, the 
Board affords him the benefit of the doubt, and service 
connection for hearing loss of the right ear is thus granted.  
See 38 U.S.C.A. § 5107(b).

IV. Service connection-Tinnitus

The Veteran seeks service connection for tinnitus.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material to 
the claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.

Pertinent findings during and post-service regarding military 
acoustic trauma have already been reported above.  As previously 
stated, the Veteran did experience acoustic trauma during 
military service, as acknowledged by VA, and service connection 
has already been awarded for bilateral hearing loss.  

At his July 2010 video hearing before the undersigned, the 
Veteran stated that he first began to notice a ringing in his 
ears during military service with the Seabees, and this 
disability worsened during his service in the Air National Guard.  
Additionally, tinnitus, defined as a "noise in the ears, such as 
ringing, buzzing, roaring, or clicking," is a disability 
susceptible to lay observations of symptomatology.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).

After considering the totality of the evidence, suggestive of 
acoustic trauma during active military service resulting in a 
current diagnosis of tinnitus, the Board affords the Veteran the 
benefit of the doubt and finds service connection for tinnitus is 
warranted.  See 38 U.S.C.A. § 5107(b).





ORDER

New and material evidence having been received, the claim of 
service connection for right ear hearing loss is reopened.  

Entitlement to service connection for hearing loss of the right 
ear is granted, subject to the statutes and regulations 
applicable to the payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, 
subject to the statutes and regulations applicable to the payment 
of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


